Citation Nr: 1752615	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as low back pain.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, claimed as rash.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right orchiectomy.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee joint pain.

9.  Entitlement to an increased rating for right ankle tibiotalar degenerative joint disease, currently evaluated as 20 percent disabling.

10.  Entitlement to an initial compensable evaluation for a surgical scar of the right ankle.  

11.  Entitlement to an initial compensable evaluation for chronic musculoligamentous strain of the left shoulder, for the period prior to November 25, 2013.

12.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder musculoligamentous strain and left shoulder acromioclavicular degenerative joint disease, for the period from November 25, 2017.

13.  Entitlement to an effective date earlier than July 1, 2011 for the grant of service connection for a right ankle scar.

14.  Entitlement to an effective date earlier than July 1, 2011 for the grant of service connection for musculoligamentous strain of the left shoulder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had verified active service from May 1987 to September 1987, October 1990 to July 1991, February 2003 to June 2003, and June 2010 to June 2011.  His most recent DD Form 214 reflects more than 19 years of prior inactive service.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A January 2013 rating decision continued a 20 percent evaluation for right ankle tibiotalar degenerative joint disease, granted service connection for a right ankle scar and assigned a noncompensable evaluation, granted service connection for a left shoulder disability and assigned a noncompensable evaluation, and declined to reopen a claim of entitlement to service connection for a left knee disability.  The Veteran disagreed with this decision, to include the effective dates assigned to the award of service connection for the right ankle scar and left shoulder disability.  A January 2014 Statement of the Case (SOC) awarded a 10 percent evaluation for the left shoulder disability, effective November 25, 2013, the date of a VA examination.

A September 2014 rating decision denied service connection for OSA, and declined to reopen a claim of entitlement to service connection for tinnitus.

A March 2016 rating decision denied service connection for fibromyalgia; and reopened claims of entitlement to service connection for right orchiectomy, rash, chronic fatigue syndrome, and low back pain; and denied those claims on their merits.  

The issues of entitlement to service connection for fibromyalgia and OSA; whether new and material evidence has been received to reopen claims of entitlement to service connection for right orchiectomy, rash, chronic fatigue syndrome, and low back pain, tinnitus, and left knee joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ankle tibiotalar degenerative joint disease is manifested, at worst, by limitation of dorsiflexion to 10 degrees and plantar flexion to 20 degrees.

2.  The post-operative right ankle scar is not productive of pain, instability, or functional impairment.  

3.  For the period prior to November 25, 2013, chronic musculoligamentous strain of the left shoulder was manifested by limitation of flexion to 180 degrees and abduction to 165 degrees.

4.  For the period from November 25, 2013, chronic musculoligamentous strain of the left shoulder with acromioclavicular degenerative joint disease is manifested by degenerative joint disease with limitation of flexion to 170 degrees and abduction to 150 degrees.

5.  The Veteran's claims of entitlement to service connection for a right ankle scar and left shoulder disability were received on June 6, 2012, within one year of his June 2011 discharge from active duty.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right ankle tibiotalar degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2017).

2.  The criteria for a compensable evaluation for a right ankle scar have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

3.  For the period prior to November 25, 2013, the criteria for a compensable evaluation for chronic musculoligamentous strain of the left shoulder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).

4.  For the period from November 25, 2013, the criteria for an evaluation in excess of 10 percent for chronic musculoligamentous strain of the left shoulder with left shoulder acromioclavicular degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 (2017).

5.  The criteria for an effective date prior to July 1, 2011, for the grant of service connection for right ankle scar have not been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).

6.  The criteria for an effective date prior to July 1, 2011, for the grant of service connection for a left shoulder disability have not been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

An August 2012 letter discussed the evidence necessary to support the Veteran's claims.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.
  
The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection for the right ankle scar and left shoulder disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 90-91.

With respect to VA's duty to assist, relevant records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by clinicians who reviewed the record, interviewed the Veteran, performed appropriate examinations, and discussed the bases for their conclusions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, as with the Veteran's right ankle scar and left shoulder claims, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the claim of entitlement to a higher evaluation for right ankle disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55   (1994).   In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S.  Court of Appeals for Veterans Claims (Court) held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Board has considered whether staged ratings are warranted.  However, the disabilities at issue have not significantly changed and uniform evaluations are warranted except where staged ratings have already been applied.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


	Right Ankle

The Veteran seeks higher ratings for his right ankle disability and an associated scar.  In a June 2012 statement, he indicated that he sustained an injury in May 2010.  He described the treatment he had undergone since that incident.  

Records from Capital Foot Center and Lakeview Surgery Center indicate that the Veteran underwent surgery in October 2010.  The procedures included Gastrocnemius resection, open repair of the Achilles tendon, and excision of an insertional spur of the Achilles tendon.  In May 2012, the podiatrist indicated that the Veteran had undergone excision of a Haglund's deformity and had residual pain in his posterior heel.  Physical examination revealed that the Veteran had range of motion of the ankle within normal limits.  The provider noted that conservative options had been exhausted, and recommended orthotic therapy.  

On VA examination in July 2012, the Veteran's history was reviewed.  The diagnosis was residuals of right ankle tibiotalar degenerative joint disease status post surgery, spur and Achilles tendon.  The Veteran reported that flare-ups occurred two to three times per month, during which he had increased pain and swelling, and used a cane.  Range of motion testing revealed plantar flexion to 35 degrees and dorsiflexion to 15 degrees, with no objective evidence of pain.  Following repetitive use, there was no change in range of motion.  There was no localized tenderness or pain on palpation.  Muscle strength was 5/5.  There was no laxity.  There was no ankylosis.  The examiner noted that there was a surgical scar that was not painful, unstable, or in a total area greater than 39 square cm.    

On VA examination in November 2013, the diagnosis was residuals of right ankle tibiotalar degenerative joint disease, status post reattachment Achilles tendon surgery, status post spur removal.  Right Achilles tendinopathy was also diagnosed.  The Veteran endorsed flare ups caused by prolonged walking and standing.  Range of motion testing revealed plantar flexion to 20 degrees with no objective evidence of pain, and dorsiflexion to 15 degrees with pain at 10 degrees.  Following repetitive motion testing, range of motion remained unchanged.  There was no localized tenderness or pain on palpation.  Muscle strength was 5/5.  There was no laxity.  There was no ankylosis.  The examiner noted that there was a surgical scar that was not painful, unstable, or in a total area greater than 39 square cm.    

On scars examination in November 2013, the diagnosis was status post right Achilles tendon reattachment surgery with spurs.  The scar was not painful or unstable, and was linear measuring 10 centimeters.  There was no functional limitation.  

Right ankle tibiotalar degenerative joint disease is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, for limitation of motion of the ankle, which provides a 20 percent evaluation when limitation of motion is marked.  This is the maximum evaluation available under the rating schedule for limitation of motion of the ankle.  

Under DC 5270, ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Having carefully reviewed the record, the Board concludes that an evaluation in excess of 20 percent is not warranted for right ankle tibiotalar degenerative joint disease.  The current evaluation contemplates marked limitation of motion.  A higher evaluation requires evidence demonstrating ankylosis.  Such is not shown by the evidence of record.  Rather, while the Veteran is shown to have functional impairment due to his right ankle disability, the evidence demonstrates that motion is possible.  Thus, a higher evaluation on the basis of ankylosis is not warranted.  

The Veteran's right ankle scar is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, for other scars including linear scars.  

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in June 2012, the revised criteria apply.

DC 7800 is not applicable as it pertains to burn scars, and other scars or disfigurement of the head, face or neck.  DCs 7801 and 7802 pertain scars that are nonlinear, and also do not apply.

DC 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Having reviewed the evidence pertaining to this claim, the Board concludes that a compensable evaluation for the right ankle scar is not warranted.  In this regard, there is no evidence of a painful or unstable scar, and no indication of any functional limitation associated with the scar.  Thus, the Board concludes that the criteria for a compensable evaluation are not met.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  

The Board accepts that the Veteran has experienced functional impairment and pain due to  his right ankle disability.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or functional limitation to warrant the next higher evaluation.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals based on trained observation and examination, and such evidence demonstrates that the currently assigned evaluations for the Veteran's right ankle disability and right ankle scar are appropriate.  The evidence preponderates against a finding that increased evaluations are warranted.  As such, the appeal is denied.  
	
      Left Shoulder

The Veteran seeks a higher initial evaluation for his left shoulder disability.  

A March 2011 record from Capital Orthopaedics indicates that the Veteran had excellent range of motion in all planes.  There was some pain in the back of the shoulder, but tenderness signs were negative.  Rotator cuff strength was 5/5.  There was no anterior or posterior translation.   

On VA examination in July 2012, the Veteran's history was reviewed.  The examiner noted that the Veteran was left hand dominant.  The diagnosis was chronic musculoligamentous strain.  The Veteran reported that he had begun a desk job in August 2011 and had not had much of a problem with his shoulder since then.  He endorsed mild discomfort when he raised his arm over his head.  Range of motion testing revealed flexion to 180 degrees and abduction to 165 degrees, with no objective evidence of painful motion.  Range of motion remained unchanged following repetitive use.  The examiner indicated that there was no functional impairment of the shoulder or arm.  There was no localized tenderness or pain on palpation.  There was no guarding.  Muscle strength was 5/5.  There was no ankylosis.  Testing specific to rotator cuff injury was negative.  No history of mechanical symptoms or subluxation was identified.  Tests referable to the clavicle, scapula, and acromioclavicular joint were negative.  

On VA examination in November 2013, the diagnoses were left shoulder musculoligamentous strain and left shoulder acromioclavicular degenerative joint disease.  The Veteran endorsed intermittent sharp pain.  Range of motion testing revealed flexion to 170 degrees with no objective evidence of pain, and abduction to 160 degrees with pain at 150 degrees.  Following repetitive motion testing, flexion was to 170 degrees and abduction was also to 170 degrees.  There was no localized tenderness or pain on palpation.  There was no guarding.  Muscle strength was 5/5.  There was no ankylosis.  Testing specific to rotator cuff injury was negative.  No history of mechanical symptoms or subluxation was identified.  Tests referable to the clavicle, scapula, and acromioclavicular joint were negative.  

The Veteran's left shoulder disability is evaluated as noncompensably disabling for the period prior to November 25, 2013, and as 10 percent disabling from that date.  

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The record reflects the appellant is left-hand dominant.  Therefore, his left shoulder disability is rated as impairment of the major upper extremity.  38 C.F.R. § 4.69. 

DC 5200 provides evaluation from 30 to 50 percent for varying degrees of ankylosis of scapulohumeral articulation.  

Diagnostic Code 5201 provides that limitation of motion of the major arm at the shoulder level warrants a 20 percent rating.  Limitation midway between the side and shoulder level also warrants a 30 percent rating.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm. 

Diagnostic Code 5202 contemplates impairment of the humerus.  Malunion with moderate deformity warrants a 20 percent evaluation, and malunion with marked deformity warrants a 30 percent evaluation.  A 20 percent evaluation will be assigned for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of movement only at the shoulder level.  Where there are frequent episodes of dislocation with guarding of all arm movements, a 30 percent evaluation is assignable.  Higher ratings are assigned for fibrous union, nonunion, and loss of humeral head. 

For the period prior to November 25, 2013, a noncompensable evaluation was assigned under DC 5201, as there was no evidence of arthritis, and the Veteran's slight limitation of motion of the left shoulder was not compensable under the criteria for limitation of motion.  Indeed, the evidence demonstrates that for this period, range of motion was characterized as excellent in March 2011, and that the Veteran had flexion to 180 degrees and abduction to 165 degrees in July 2012.  As noted, a compensable evaluation requires evidence of limitation of motion of the major arm at the shoulder level.  As discussed, this is not shown by the evidence of record.  Accordingly, a compensable evaluation is not warranted for this period.  

For the period from November 25, 2013, the Veteran's left shoulder disability is evaluated pursuant to DC 5201-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The 10 percent evaluation assigned for this period contemplates the presence of periarticular pathology productive of painful motion, and is based on findings of degenerative change of the left shoulder joint.  A higher evaluation requires evidence demonstrating limitation of motion of the major arm at the shoulder, impairment of the humerus, or fibrous union, nonunion, and loss of humeral head.  None of these signs are demonstrated by the evidence of record.  Accordingly, the board concludes that the 10 percent evaluation assigned for this period is appropriate.  

The Board accepts that the Veteran has experienced functional impairment and pain due to  his left shoulder disability.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or functional limitation to warrant the next higher evaluation.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals based on trained observation and examination, and such evidence demonstrates that the currently assigned evaluations for the Veteran's left shoulder disability are appropriate.  The evidence preponderates against a finding that increased evaluations are warranted.  As such, the appeal is denied.  

Effective Dates

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C. § 5110(b)(1) (West 2012). 

The Veteran's claim of entitlement to service connection for a left shoulder disability and a higher evaluation for his right ankle disability was received on June 12, 2012, following his separation from active duty in June 2011.  The Veteran stated that he experienced an injury to his left shoulder in January 2011.  He described an injury to his right foot in May 2010.  

In a January 2013 rating decision, the AOJ granted service connection for a left shoulder disability and assigned an effective date of July 1, 2011, and for a scar of the right ankle and assigned an effective date of July 1, 2012.  

In his November 2013 notice of disagreement, the Veteran requested earlier effective dates for the grant of service connection.  He made no substantive argument regarding his disagreement with the assigned effective dates.  

A January 2014 Statement of the Case (SOC) corrected the effective date for the grant of service connection for a scar of the right ankle to July 1, 2011 the day following the Veteran's separation from active duty.

The pertinent and undisputed facts in this case are that the Veteran submitted a new claim in June 2012, within one year of his separation from active service on June 30, 2011.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is July 1, 2011, the date following the Veteran's release from active duty on June 30, 2011.


ORDER

Entitlement to an evaluation in excess of 20 percent for right ankle tibiotalar degenerative joint disease is denied.

Entitlement to an initial compensable evaluation for a right ankle surgical scar is denied.

For the period prior to November 25, 2013, entitlement to an initial compensable evaluation for chronic musculoligamentous strain of the left shoulder is denied.

For the period from November 25, 2013, entitlement to an initial evaluation in excess of 10 percent for left shoulder musculoligamentous strain and left shoulder acromioclavicular degenerative joint disease is denied.

Entitlement to an effective date earlier than July 1, 2011 for the grant of service connection for a left shoulder disability is denied.

Entitlement to an effective date earlier than July 1, 2011 for the grant of service connection for a right ankle scar is denied.


REMAND

With respect to the Veteran's claims of entitlement to service connection and petitions to reopen previously denied claims of entitlement to service connection, the Board observes that with regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C. §§ 101(24), 106, 1110, 1131 (West 2012).

The Veteran has argued that some of his claimed disabilities are the result of activities during annual training.  While the record contains documentation verifying the periods of active duty set forth in the Introduction above, documentation of the Veteran's periods of ACDUTRA and INACDUTRA is not of record.  As the Veteran asserts that he has disability that is related to these periods, records pertaining to all periods of active duty, ACDUTRA, and INACDUTRA should be obtained, and if indicated, the Veteran should be afforded examinations to determine whether any of his claimed disabilities are the result of service.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all Army Reserve units with which he served. 

Then, contact the appropriate entities to request from each unit the specific and definitive certification of all periods of active duty, ACDUTRA and INACDUTRA.  

Document for the record a chronological listing of these periods of service.

2.  Review the record to determine whether additional development is necessary based on documentation of the Veteran's periods of ACDUTRA and INACDUTRA.  Such development should include appropriate examinations where deemed necessary.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


